Citation Nr: 0112944	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  97-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 1999, the Board found the residuals of injuries 
sustained in a July 1995 accident were incurred as a result 
of the veteran's own willful misconduct and remanded the 
issue of entitlement to a permanent and total disability 
evaluation for pension purposes for additional development.

The Board notes that statements the veteran made at his July 
1997 personal hearing may be construed as raising a claim for 
entitlement to service connection for a back disorder.  This 
matter is referred to the RO for appropriate action.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In this case, the Board finds the veteran meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. §§ 101; 1521 (West 1991 
& Supp. 2000).  Second, based upon his statements regarding 
his income and other assets, he appears eligible for pension 
under the statutory income and net worth criteria applied to 
VA pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 1991 & 
Supp. 2000).  Therefore, the issue for review is whether the 
veteran is permanently and totally disabled for VA pension 
purposes within the meaning of governing law and regulations.  
See 38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15-4.20, 
4.25, 4.27 (2000).

However, the Board notes that VA medical records, including a 
September 1997 report, show the veteran has been awarded 
Department of Health and Human Services, Social Security 
Administration (SSA) disability benefits.  The Court has held 
that although SSA disability decisions are not controlling 
for VA purposes, they may be pertinent to the adjudication of 
a claim for VA benefits.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  As a 
copy of the decision and associated medical evidence finding 
the veteran totally disabled are not of record, the Board 
finds additional development is required.

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability which is not the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3 
(2000).  Regulations also provide that alcohol and drug abuse 
which are the result of willful misconduct may not to be 
considered for VA pension purposes.  See 38 C.F.R. § 3.301 
(2000).  

The Court has held that permanent and total disability for 
pension purposes can be established under VA regulations by 
"objective" and "subjective" standards.  See Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  The two ways that 
permanent and total disability may be shown are: (1) the 
veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Rating Schedule).  See 
Brown, at 446.  The "objective" standard requires 
demonstration of specific minimum percentage ratings and the 
permanence of those percentage ratings for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17 (2000).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should obtain from SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  All records obtained 
should be added to the claims folder.

3.  Thereafter, the veteran's claims 
file should be reviewed by an 
appropriate VA physician for an opinion 
identifying each of the veteran's 
present disabilities, stating whether or 
not the present disabilities were the 
result of injuries sustained in the 
veteran's July 1995 accident which was 
found to have been incurred as a result 
of his own willful misconduct, and 
stating whether any present impairment 
is considered total or permanent.  The 
claims folder and a copy of this remand 
must be made available to and reviewed 
by the examiner prior to the 
examination.  All examinations, 
diagnostic tests, and studies deemed 
necessary should be conducted.  

The examiner is also requested to 
provide an opinion as to the impact of 
the veteran's present disabilities, 
exclusive of any disabilities due to his 
own willful misconduct, upon his ability 
to secure and follow a substantially 
gainful occupation.  A complete 
rationale for the opinions given should 
be provided. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed, the RO should review the 
record and re-adjudicate the issue on 
appeal.  All applicable laws and 
regulations should be considered.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO; however, the appellant is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




